DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species (A) represented by the ligand 
    PNG
    media_image1.png
    259
    198
    media_image1.png
    Greyscale
 in the reply filed on 07/07/2020 was previously acknowledged.  
Claims 1–4, 6–7, 9–13, and 15–20 read on the elected species.
A search of the prior art did not anticipate or render obvious the elected species. As no claims were specifically drawn to Applicant's elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.
The prior art does not anticipate or render obvious the elected species for at least the following reasons:  the closest prior art as exemplified by	NISHIZEKI et al. JP-2016219490-A 
The search was expanded to find an examinable species based on MPEP 803.02. It is noted that the prior art search has not been extended to cover all nonelected species.

Examinable Species
The examinable species is 
    PNG
    media_image2.png
    437
    341
    media_image2.png
    Greyscale
. 
The examinable species reads on claims 1–4 and 15–20.  
Claims 5–14 are withdrawn from consideration as not being drawn to the elected invention and elected species.
Response to Amendment
The amendment of 03/19/2021 has been entered.
Claims 1–2, 10–13, 15, and 19 are amended due to the Applicant's reply of 03/19/2021.  10.	Claims 5–14 are withdrawn from consideration and  claims 1–4 and 15–20 are pending.
The rejection of claims 1–4 and 15–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 03/19/2021.

Response to Arguments
Applicant’s arguments on page 49 of the reply dated 03/19/2021 with respect to the rejection of claims 1–4 and 15–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 49 of the reply that the independent claims 1, 15, and 19, and dependent claim 2 have been amended to overcome the rejection.
Examiner's response -- It is respectfully submitted that the definition of R3 remains indefinite because there are two recited definitions of R3 in the independent claims 1, 15, and 19, as discussed in greater detail in the revised groups of rejection below.

Applicant’s arguments on pages 50–52 of the reply dated 03/19/2021 with respect to the rejection of claims 1–4, 15–16, and 19–20 under 35 U.S.C. 103 as being unpatentable over JEON et al. US-20170033300-A1 ("Jeon") in view of NISHIZEKI et al. JP-2016219490-A ("Nishizeki-JP"), and see machine translation ("Nishizeki-MT") and the rejection of claims 17–18 under 35 U.S.C. 103 as being unpatentable over Jeon in view of Nishizeki as applied to claim 15 and further in view of OTSU et al. JP-2010118381-A ("Otsu-JP") see machine translation ("Otsu-MT") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 51 that the person of ordinary skill would not find the necessary teaching or motivation to utilize a bond between the larger fused ring structure and the aromatic ring of R3 and/or R4 where the bond between the two structures always involves a nitrogen atom on the larger fused ring structure, Nishizeki does not remedy this deficiency because Nishizeki merely relates to the presence of a pyrrolo-indole group on the larger fused ring structure, and therefore, because the present amended claims always involve a bond originating front a nitrogen atom of the larger fused ring structure to the aromatic ring of R3 and/or R4 unlike Jeon, which relates to a bond always originating from a carbon atom of the larger fused ring structure to A11, the present claims are nonobvious and allowable.
Examiner's response -- This is not found persuasive for at least the following reasons.
As discussed in the rejection of record and repeated below in greater detail below, while Jeon does not exemplify a compound that meets the claimed formula, the modified compound of Jeon in view of Nishizeki corresponds to the presently claimed compound.  The motivation to modify the compound of Jeon is that Jeon teaches the variable A13 may suitably be selected as a C1-C20 heterocyclic group and Nishizeki teaches indole and pyrrolo-indole are both known heterocyclic groups in a ligand of organometallic compound for use as a dopant in the emission layer of an organic light emitting devices.  The substitution would have been one known element 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the connection between the fused ring structure and the aromatic ring of R3 and/or R4 of the present claims is always via a bond involving nitrogen on the larger fused ring structure" or "always involve a bond originating from a nitrogen atom of the larger fused ring structure to the aromatic ring of R3 and/or R4") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI).  
Applicant has not pointed to which part of the claimed Formula I that the ligand of the modified compound of Jeon in view of Nishizeki does not meet.  
As discussed in the rejection of record and repeated below in greater detail below, the modified compound of Jeon in view of Nishizeki comprises a claimed first ligand LA of Formula I.  The modified compound of Jeon in view of Nishizeki 
    PNG
    media_image3.png
    324
    251
    media_image3.png
    Greyscale
wherein R13 represents a 5-membered or 6-membered aromatic ring comprises a claimed first ligand LA of Formula I wherein R3 represents a direct bond to a metal M(Ir), R4 is an aryl or a heteroaryl 3 and R4 are a 5-membered or 6-membered aromatic ring, namely R4, as required by the instant claims.  R3 is not required to be an aromatic ring.  It is submitted that the modified compound of Jeon in view of Nishizeki meets the presently amended claims and the rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4 and 15–20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 15, and 19: claims 1, 15, and 19 each recite two definitions for the variable R3: (1) "R3 can represent a direct bond to a metal M" and (2) R3 is "…selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof".  This renders the claim indefinite because it is unclear if R3 must meet either definition or only one of the options (1) and (2) above.
For purposes of examination, R3 will be interpreted as a direct bond to a metal M or a group selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, 
Claims 2–4 are rejected as being dependent on indefinite claim 1.
Claims 16–18 are rejected as being dependent on indefinite claim 15.
Claim 20 is rejected as being dependent on indefinite claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1–4, 15–16, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al. US-20170033300-A1 ("Jeon") in view of NISHIZEKI et al. JP-2016219490-A ("Nishizeki-JP"), and see machine translation ("Nishizeki-MT").
It is noted that is JP-2016219490-A cited on the IDS dated 05/24/2018.
Regarding claims 1–4, 15–16, and 19–20, Jeon teaches an organic light emitting device comprising an organometallic compound represented by Formula 1 (¶ [0008], [0010], ¶ [0147]), wherein the organic light emitting device comprising a first electrode (¶ [0148]), second electrode (¶ [0149]), and an emission layer comprising the organometallic compound (¶ [0151]) a host compound (¶ [0152]).  The first electrode may be an anode and the second electrode may be a cathode (¶ [0155]).  Jeon teaches examples of the organometallic compound represented by Formula 1 including Compound 1 
    PNG
    media_image4.png
    318
    296
    media_image4.png
    Greyscale
 (¶ [0141]).  Jeon teaches the benefits of the organometallic compound of Formula 1 include improved electric characteristics and good thermal stability and the device comprising the compound has the benefits of improved driving voltage, current density, efficiency, power, color purity, and lifetime characteristics (¶ [0413]).
Jeon does not specifically disclose a compound as above wherein A13 of Jeon’s Formula 1 is a pyrrolo-indole.  However, Jeon teaches that A13 of Jeon’s Formula 1 is selected from C1-C20 heterocyclic groups (¶ [0044]).
Nishizeki teaches an organic electroluminescence device in which at least one organic layer including a light emitting layer comprising a structure represented by a general formula (1) (¶ [0016], Nishizeki-MT), wherein the light emitting layer of the organic electroluminescence device comprises a host compound and the structure represented by a general formula (1) as a phosphorescent dopant (¶ [0046], Nishizeki-MT).  Nishizeki teaches specific examples of the structure represented by a general formula (1) (¶ [0109], Nishizeki-MT) including B-3 
    PNG
    media_image5.png
    179
    211
    media_image5.png
    Greyscale
 (¶ [0116], Nishizeki-JP) and F-21 
    PNG
    media_image6.png
    324
    305
    media_image6.png
    Greyscale
 (¶ [0134], Nishizeki-JP).  Nishizeki teaches the organic electroluminescent device comprising the structure represented by a general formula (1) achieves the benefits of short-wavelength light emission, high luminous efficiency, excellent durability, and excellence in the effect of preventing the occurrence of dark spots and uneven light emission (¶ [0027], Nishizeki-MT).  Therefore, Nishizeki teaches indole and pyrrolo-indole are both known heterocyclic groups in a ligand of organometallic compound for use as a dopant in the emission layer of an organic light emitting devices.
Therefore, given the general formula and teachings of Jeon and Nishizeki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an indole for the pyrrolo-indole as seen in the compound F-21 of 13 may suitably be selected as a C1-C20 heterocyclic group and Nishizeki teaches indole and pyrrolo-indole are both known heterocyclic groups in a ligand of organometallic compound for use as a dopant in the emission layer of an organic light emitting devices.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emissive dopant in the light emitting layer of the device of Jeon and possess the benefits taught by Jeon.  See MPEP 2143.I.(B).
Jeon in view of Nishizeki does not specifically disclose a compound as above wherein R13 is connected at the indole nitrogen and is a 5-membered or 6-membered aromatic ring.  However, Jeon teaches R13 may be a substituted or unsubstituted C6--C60 aryl group or a substituted or unsubstituted C1-C60 heteroaryl group, among others (¶ [0050]) and teaches specific example including 5- and 6-membered aromatic rings such as a phenyl group (¶ [0054]), a pyrrolyl group (¶ [0055]).
Therefore, given the general formula and teachings of Jeon, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the indole nitrogen and is a 5-membered or 6-membered aromatic ring, because Jeon teaches the variable may suitably be selected as a substituted or unsubstituted C6--C60 aryl group or a substituted or unsubstituted C1-C60 heteroaryl group and teaches specific example including 5- and 6-membered rings.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emissive dopant in the light emitting layer of the device of Jeon and possess the benefits taught by Jeon.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the indole nitrogen specifically, because it would have been choosing from the available position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound 
Per claims 1–4 and 15–16, Jeon in view of Nishizeki teaches the organic light emitting device, as discussed above, comprising an anode and a cathode, and the light emitting layer in between, wherein the light emitting layer comprises the host compound, and, as a emissive dopant, the modified compound 
    PNG
    media_image7.png
    445
    338
    media_image7.png
    Greyscale
. The modified compound comprises a first ligand LA wherein:
	X1-X4 are each C;
	Y is NR4;
	R4 is a 5-membered or 6-membered aromatic ring;
	R3 represents a direct bond to a metal M(Ir);
	RA represents maximum substitution;
	R1 and R2 are each an alkenyl group (an ethylene group), R4 is an aryl or a heteroaryl group, R5 is not required to be present, and RA is hydrogen;
	R1 and R2 are joined together to form a six-membered aromatic ring;
A is coordinated to a metal M by forming a bond between M (Ir) and R3; and
	M does not forms a bond to R4;
	LA is not linked with other ligands to form a bidentate, a tridentate, a tetradentate, a pentadentate, or a hexadentate ligand; and
	wherein M is not coordinated to other ligands.
Per claims 19–20, Jeon in view of Nishizeki teaches the device comprising the modified compound, as discussed above.  The light emitting device emits light and is therefore a light for illumination which is a consumer product.

Claims 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over JEON et al. US-20170033300-A1 ("Jeon") in view of NISHIZEKI et al. JP-2016219490-A ("Nishizeki-JP"), and see machine translation ("Nishizeki-MT") as applied to claim 15 above and further in view of OTSU et al. JP-2010118381-A ("Otsu-JP") see machine translation ("Otsu-MT").
Regarding claims 17–18, Jeon in view of Nishizeki teaches the device comprising the modified compound, as discussed above with respect to claim 15.
Jeon in view of Nishizeki does not specifically disclose a device as above wherein the host comprises at least one chemical group selected from the group consisting of triphenylene, carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azatriphenylene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza- dibenzoselenophene or a compound as claimed in claim 18.
Otsu teaches metal complexes of general formula (1) (¶ [0023], Otsu-JP) for use as a light emitting dopant in an organic electroluminescent device (Abstract, page 1 Otsu-MT; ¶ [0024]).  Otsu teaches a host compound may be present in the light emitting layer (¶ [0097]), it may comprise a carbazole skeleton (¶ [0098]), and Otsu teaches specific usable examples of 
    PNG
    media_image8.png
    234
    443
    media_image8.png
    Greyscale
 (page 28, Otsu-JP). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Jeon in view of Nishizeki by forming the host out of compound 
    PNG
    media_image8.png
    234
    443
    media_image8.png
    Greyscale
, as taught by Otsu.  One would have been motivated to do so because Nishizeki teaches that  is no restriction regarding the light emission host and typically host compounds include those having a basic skeleton such as carbazole and Otsu teaches a host compound for an metal complex in an organic electroluminescent device 
    PNG
    media_image8.png
    234
    443
    media_image8.png
    Greyscale
.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: OSHIYAMA et al. JP-2013191804-A (as cited on the IDS dated 05/24/2018); and Li et al. US-20150105556-A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                       /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786